Matter of Malachi P. (Georgette P.) (2016 NY Slip Op 06174)





Matter of Malachi P. (Georgette P.)


2016 NY Slip Op 06174


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Sweeny, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


1739 1738 1737

[*1]In re Malachi P., and Others, Dependent Children Under the Age of Eighteen Years, etc.,
andGeorgette P., Respondent-Appellant, Catholic Guardian Services, Petitioner-Respondent.


Bruce A. Young, New York, for appellant.
Magovern & Sclafani, Mineola (Joanna M. Roberson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Orders of fact finding and disposition, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about July 22, 2015, which, upon a finding of permanent neglect, terminated respondent mother's parental rights to the subject children, and committed the custody and guardianship of the children to petitioner and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that the agency made diligent efforts to strengthen the parental relationship by scheduling visitation, providing referrals for services, and encouraging respondent to undergo mental health evaluations and engage in therapy to address the reason for the children's placement into foster care, and that, notwithstanding completion of those services, during the statutorily relevant period, respondent failed to address meaningfully the problems leading to the children's placement, and thus failed to plan for their future (see Matter of Autumn P. [Alisa R.], 129 AD3d 519 [1st Dept 2015]; Matter of Leroy Simpson M. [Joanne M.], 122 AD3d 480 [1st Dept 2014]; Social Services Law § 384-b[7][a], [f])).
The determination that it is in the children's best interests to terminate respondent's parental rights and free the children for adoption is supported by the record (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children have been living with the foster mother since October 2011 and are thriving in her care, and there is no evidence that respondent has a realistic plan to provide an adequate and stable home for them.
A suspended judgment is not appropriate; respondent failed to address the problems that caused the children to be removed from her care, and those problems remained unresolved at the time of disposition. The children are entitled to a stable family
home without further delay (see Matter of Jesus Michael P. [Sonia R.], 122 AD3d 520 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK